DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 4/8/2022 (“April Resp.”). In the April Resp. claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Pat. Appl. Publ’n No. 2018/0083736, to Manolakos et al. (hereinafter “Manolakos”), which was previously cited.
U.S. Pat. Appl. Publ’n No. 2020/0136783, to Takeda et al. (hereinafter “Takeda”), which is newly cited in this Action.
U.S. Pat. Appl. Publ’n No. 2019/0327024, to Lee et al. (hereinafter “Lee”), which was previously cited.

The following is a status of the claims in this Action:
35 U.S.C. § 112(b) as indefinite – Claims 1-7 and 11-17.
35 U.S.C. § 103 over Manolakos in view of Takeda – Claims 1-4 and 11-14.
35 U.S.C. § 103 over Manolakos and Takeda, and in view of Lee – Claims 5, 6, 15, and 16.
Allowed over the cited prior art of record – Claims 8-10 and 18-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Previous Objections to the Drawings
The previously presented objections to the drawings are withdrawn in light of the drawing amendments submitted in the April Resp.

Previous Objections to the Specification
The previously presented objection to the specification is withdrawn in light of the specification amendment submitted in the April Resp., however, a new objection to the title is presented below.

Previous Objections to the Claims
The previously presented objections to the claims are withdrawn in light of the claim amendments submitted in the April Resp.

Previous 35 U.S.C. 112(b) Claim Rejections
The previously presented section 112(b) claim rejections are withdrawn in light of the claim amendments submitted in the April Resp., however, new section 112(b) claim rejections are presented below as a result of the claim amendments.

Previous 35 U.S.C. 112(d) Claim Rejection
The previously presented section 112(d) claim rejections are withdrawn in light of the claim amendments submitted in the April Resp.

Previously Presented Prior Art Claim Rejections
The previously presented 35 U.S.C. §§ 102 and 103 claim rejections are withdrawn for, among other reasons, because the claim amendments distinguish over Manolakos. See also April Resp. at 17, “The cited portions of Manolakos thus do not disclose or suggest ‘L1 OFDM symbols of the L OFDM symbols … is an integer greater than or equal to 2[,]’ [as recited in independent claims 1, 8, 11, and 18].” However, upon further search and consideration, newly found and applied prior art is presented below and claims 1-7 and 11-17 are rejected, and the claim amendments newly added are also addressed in the rejections below.

Drawings
The drawings filed on 11/4/2019 and the replacement sheets filed on 4/8/2022 are accepted.

Specification
The title of the invention has been amended to “DATA TRANSMISSION METHOD AND DEVICE INCORPORATING COMMAND BLOCK DISTRIBUTION”, however, neither the claims nor the specification mention or describe “command blocks”. As a result, the amended title does not seem to accurately reflect the claimed invention. For this reason, a new title is required that is clearly indicative of the invention to which the claims are directed. As a suggestion, “command” could be changed to “code”, which would be consistent with the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite “at least one of the L1 OFDM symbols comprises a first and a second pair of adjacent first elements of the first partial CB”. The element “the first partial CB” lacks a clear antecedent basis because it is not clear which of the two instances of “a first partial CB” at about lines 15-16 and 18 of claim 1 and lines 17 and 19 of claim 11 is being referenced.

Claims 1 and 11 recite “elements of one or more CBs other than the first partial CB that are between the first elements of the first pair of adjacent first elements of the first partial CB”. This limitation appears to be defining “elements” that are “between the first elements of the first pair of adjacent first elements”. However, it is unclear how the claimed “elements” can be “between” other elements that are “adjacent” to each other. Where the term “adjacent” is understood to mean nothing in between. As a result, this limitation is indefinite.

Claims 2-7 and 12-17 are also rejected under section 112(b) at least for depending from either of claims 1 or 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos in view of Takeda, both of which are in the same field of processing code blocks.

Regarding claim 11, Manolakos teaches:
An access network device, comprising a processor and a transceiver (Manolakos, Fig. 5, the device 500 has a processor 512 and transceiver 502, ¶¶ 24, 64), wherein 
the processor is configured to determine to-be-sent B code blocks (CBs), and map the B CBs to resource elements (REs) of a scheduling resource (Manolakos, Figs. 3A, 3B, ¶¶ 50-57; see also Fig. 6, steps 605, 610, 615, ¶¶ 76-80, there are at least B (more than 1) code blocks (e.g., 301, 302, 303, 305, 310, 315) mapped to resource blocks 325, 330, 335 made up of resource elements, e.g., 304, in overall scheduling resources 350, 375) to obtain mapped data, wherein each of at least B-1 CBs comprises D elements, B is an integer greater than 1, D is an integer greater than or equal to 4 (Manolakos, Figs. 3A, 3B, elements 304 make up the code blocks each having more than 4 elements), the scheduling resource comprises L orthogonal frequency division multiplexing (OFDM) symbols, and L is an integer greater than or equal to 2 (Manolakos, Figs. 3A, 3B, ¶¶ 52-57, subframes 350, 375 are made of OFDM symbols 1-7),
wherein the transceiver is configured to send the mapped data to a terminal device (Manolakos, Fig. 6, step 620, ¶ 81), wherein 
L1 OFDM symbols of the L OFDM symbols meet at least one of a first condition, a second condition, or a third condition …, wherein the first condition is that one or more of the L1 OFDM symbols respectively comprise elements of one first partial CB and elements of at least one complete CB; wherein the second condition is that one or more of the L1 OFDM symbols respectively comprise elements of at least one complete CB and elements of Inventor(s): Leiming ZHANG et al.Examiner: Not yet assignedApplication No.: 16/673,446- 5/9- Art Unit: Not yet assigneda first partial CB and a second partial CB; wherein the third condition is that one or more OFDM symbols respectively comprise elements of a first partial CB and a second partial CB (Manolakos, Fig. 3B, ¶¶ 54-56, the symbol in subframe 375 contains elements of partial CBs, such as 325-a, 325-b, but also elements of complete CBs, such as elements from 301, 302, 303, where the claim does not necessarily define “partial” or “complete”, nor does the claim require that all of the elements from a partial or complete CB need be in the symbol or that a full CB may be broken into partial CBs, such as 325-a, 325-b but still be part of the same symbol, thus, Manolakos describes each of the three conditions); wherein at least one of the L1 OFDM symbols comprises a first and a second pair of adjacent first elements of the first partial CB (Manolakos, Fig. 3B, the first two elements 304 of resource block 325-a are one group and the second two elements 304 of resource block 325-a are a second group, and are “first elements” because they are at the top of the symbol and adjacent), wherein a quantity of elements of one or more CBs other than the first partial CB that are between the first elements of the first pair of adjacent first elements of the first partial CB is the same as that between the first elements of the second pair of adjacent first elements of the first partial CB (Manolakos, Fig. 3B, resource block 330-a is one group of “another CB” and has four resource elements as does resource block 335-a, which is “the other group”, and both of which are between and adjacent to the first elements 325-a and 325-b), and wherein the first partial CB is a part of a first CB and has fewer than D elements (Manolakos, Fig. 3B, resource block 325-a is a partial CB that makes up code block 301, where 325-a has less elements than the full CB 301).

Manolakos does not necessarily teach that “L1 is an integer greater than or equal to 2,” as further recited. Takeda remedies this deficiency and teaches that a number of symbols (e.g., “L1”) out of a group of symbols (e.g., “L”) is greater than or equal to two, or put another way, there are a number of symbols equal to or less than the total number of symbols with code blocks. See Takeda, Figs. 4-7B, each figure shows different ways in which code blocks (“CBs”) may be mapped to various symbols, including complete and partials CBs and there is a subset of symbols that may be less than the total, e.g., Fig. 6B, CB#0, 1, etc., see also ¶¶ 45, 55, 67-68, 78-79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting multiple code blocks over a subset of a set of symbols, as in Takeda, with the system of Manolakos to take advantage of pipeline processing, such as processing a code block while other code blocks are being received, thus, “shorten[ing] the delay time required for HARQ-ACK feedback.” See Takeda, ¶ 42.

Regarding claim 1, there is recited a method with steps that are virtually identical to the functions performed by the “access network device” of claim 11. As a result, claim 1 is rejected as obvious under section 103 over Manolakos in view of Takeda for the same reasons as claim 11 above.

Regarding claims 2 and 12, which depend from claims 1 and 11, respectively, both Manolakos and Takeda teach that transmission of the code blocks in symbols may contain at least one complete CB and no element of a partial CB, as further recited in claims 2 and 12, in particular, “each of L OFDM symbols other than the L1 OFDM symbols comprises elements of at least one complete CB and comprises no element of a partial CB,” as recited in both claims. Manolakos, Fig. 3B, for example, shows a symbol, which is applicable to all symbols in subframe 350, with complete code blocks 301, 302, 303 and no partial code blocks, for example, as in subframe 375, see also ¶¶ 52-54; Takeda, Fig. 4, for example, shows full CBs being transmitted in the symbols, ¶ 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting multiple code blocks over a subset of a set of symbols, including full code blocks in a symbol, as in Takeda, with the system of Manolakos to take advantage of pipeline processing, such as processing a code block while other code blocks are being received, thus, “shorten[ing] the delay time required for HARQ-ACK feedback.” See Takeda, ¶ 42.

Regarding claims 3 and 13, which depend from claims 1 and 11, respectively, Manolakos teaches “all elements of the first CB whose quantity of elements is D and to which the first partial CB belongs are distributed onInventor(s): Leiming ZHANG et al.Examiner: Not yet assigned Application No.: 16/673,446- 2/9- Art Unit: Not yet assigneddifferent subcarriers of the … OFDM symbols.” Manolakos, Fig. 3B, ¶¶ 52-54, each resource element is divided into subcarriers to which the code blocks and partial code blocks are mapped. Manolakos, however, does not teach that the distribution is across “two of the L1 OFDM symbols,” as further recited in claims 3 and 13. Takeda remedies this and teaches that code blocks may be distributed on different subcarriers across at least “two of the L1 OFDM symbols.” See Takeda, Figs. 4-7B, each figure shows different ways in which code blocks (“CBs”) may be mapped to various symbols, which span multiple subcarriers, see also Fig. 1, ¶¶ 27, 94, 175-177. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting multiple code blocks over a subset of a set of symbols and subcarriers, as in Takeda, with the system of Manolakos to take advantage of pipeline processing, such as processing a code block while other code blocks are being received, thus, “shorten[ing] the delay time required for HARQ-ACK feedback.” See Takeda, ¶ 42.

Regarding claims 4 and 14, which depend from claims 1 and 11, respectively, Manolakos further teaches “each of the B CBs is a data block corresponding to a data layer,” as recited in both claims. Manolakos, Figs. 3A, 3B, ¶¶ 50-54, where each code block 301, 302, 303, 305, 310, 315, is part of a data layer (e.g., codeword).

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos and Takeda, as in claims 1 and 11 above, and in further view of Lee, all of which are in the same field of data (e.g., code block) mapping as the claimed invention.

Regarding claims 5 and 15, which depend from claims 1 and 11, respectively, Manolakos further teaches “responsive to the … OFDM symbols meeting the first condition or the second condition, the processor is configured to determine a sequence of … OFDM symbols on the scheduling resource, and map the sequence of the … OFDM symbols on the scheduling resource to the REs of the scheduling resource, to obtain the mapped data, wherein a sequence of each of the … OFDM symbols comprises second elements, the first elements …, and wherein the second elements are elements in one complete CB on the … OFDM symbols,” as recited in claim 15 and similarly in claim 5. Manolakos, Fig. 3B, ¶¶ 54-56, as noted in the rejection of claims 1 and 11 above, the first and second conditions are shown and also shown is the mapping of a sequence of resource elements 304 to a symbol in the subframe 375 (e.g., a scheduling resource), with a plurality of elements (i.e., at least first and second elements), each of which is/was part of a CB, and the sequence results in mapped data.
As with parent claims 1 and 11, Manolakos does not explicitly teach the “L1” OFDM symbols, as further claimed. However, Takeda remedies this deficiency and teaches that a number of symbols (e.g., “L1”) out of a group of symbols (e.g., “L”) is greater than or equal to two, or put another way, there are a number of symbols equal to or less than the total number of symbols with code blocks. See Takeda, Figs. 4-7B, each figure shows different ways in which code blocks (“CBs”) may be mapped to various symbols, including complete and partials CBs and there is a subset of symbols that may be less than the total, e.g., Fig. 6B, CB#0, 1, etc., see also ¶¶ 45, 55, 67-68, 78-79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting multiple code blocks over a subset of a set of symbols, as in Takeda, with the system of Manolakos to take advantage of pipeline processing, such as processing a code block while other code blocks are being received, thus, “shorten[ing] the delay time required for HARQ-ACK feedback.” See Takeda, ¶ 42.
Neither Manolakos nor Takeda define the sequence as having “an element in a null state on the OFDM symbol,” as further recited. Lee remedies this and teaches that padding bits (i.e., null bits) can be added to resource elements and symbols in which code blocks are also being mapped. See Lee, Fig. 5, element 562, ¶¶ 29-30, 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using padding, as in Lee, for some resource elements mapped with code blocks, as in Manolakos and Takeda, for a variety of reasons, including allowing a receiver more time to process data resource elements, support a desired transmission rate, and avoid a variable coding rate. See Lee, ¶¶ 29, 30, 41.

Regarding claims 6 and 16, which depend from claims 1 and 11, respectively, Manolakos further teaches “responsive to the … OFDM symbols meeting the third condition, the processor is configured to determine a sequence of the … OFDM symbols on the scheduling resource and map the sequence corresponding to the … OFDM symbols on the scheduling resource to the REs of the scheduling resource, to obtain the mapped data, and wherein the sequence of each of the … OFDM symbols comprises the elements corresponding to the first partial CB and the second partial CB …,” as recited in claim 16 and similarly in claim 6. Manolakos, Fig. 3B, ¶¶ 54-56, as noted in the rejection of claims 1 and 11 above, the third condition is shown and also shown is the mapping of a sequence of resource elements 304 to a symbol in the subframe 375 (e.g., a scheduling resource), with a plurality of elements (i.e., at least first and second elements), each of which is/was part of a CB, and the sequence results in mapped data.
As with parent claims 1 and 11, Manolakos does not explicitly teach the “L1” OFDM symbols, as further claimed. However, Takeda remedies this deficiency and teaches that a number of symbols (e.g., “L1”) out of a group of symbols (e.g., “L”) is greater than or equal to two, or put another way, there are a number of symbols equal to or less than the total number of symbols with code blocks. See Takeda, Figs. 4-7B, each figure shows different ways in which code blocks (“CBs”) may be mapped to various symbols, including complete and partials CBs and there is a subset of symbols that may be less than the total, e.g., Fig. 6B, CB#0, 1, etc., see also ¶¶ 45, 55, 67-68, 78-79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting multiple code blocks over a subset of a set of symbols, as in Takeda, with the system of Manolakos to take advantage of pipeline processing, such as processing a code block while other code blocks are being received, thus, “shorten[ing] the delay time required for HARQ-ACK feedback.” See Takeda, ¶ 42.
Neither Manolakos nor Takeda explicitly defines the sequence as having “an element in a null state on the OFDM symbol,” as further recited. Lee remedies this and teaches that padding bits (i.e., null bits) can be added to resource elements and symbols in which code blocks are also being mapped. See Lee, Fig. 5, element 562, ¶¶ 29-30, 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using padding, as in Lee, for some resource elements mapped with code blocks, as in Manolakos and Takeda, for a variety of reasons, including allowing a receiver more time to process data resource elements, support a desired transmission rate, and avoid a variable coding rate. See Lee, ¶¶ 29, 30, 41.

Allowable Subject Matter
Claims 8-10 and 18-20 are allowed over the cited prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art of record teaches or suggests, either alone or when combined, all of the limitations recited in at least independent claims 8 and 18. Claim 8 is directed to a “data transmission method” comprising various steps, and claim 18 is directed to an “access network device, comprising a processor and a transceiver” with the processor and transceiver configured to carryout various functions that are virtually identical to the steps of the method in claim 8.
Taking claim 8 as a representative claim, “B code blocks (CBs)” are determined to-be-sent and elements of “the B CBs” are written “to a block interleaver by column”, where “B-1 CBs comprises K elements, and K is an integer greater than or equal to 4”, and “each column of elements that are output by column” are mapped “to resource elements (REs) of each [OFDM] symbol on a scheduling resource”. The “scheduling resource comprises L OFDM symbols” where “each OFDM symbol has K REs, the block interleaver has K rows and L columns, and L is an integer greater than or equal to 2.” Thus, “B-1 CBs comprise” the same number of elements (i.e., “K”) as rows in the block interleaver and resource elements in “each OFDM symbol”.
The cited prior art of record is replete with examples of code blocks being interleaved and mapped to resource elements in OFDM symbols. See e.g., Manolakos, Figs. 3A, 3B; Pi, Fig. 16; Lee, Fig. 5. But none of the cited prior art of record teaches or suggests all but one CB having the same number of elements as rows in a block interleaver used to order the bits of the CBs into a number of resource elements in OFDM symbols, where the number of resource elements also being the same number as the rows in the block interleaver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2012/0014242 and 2010/0296603 describe additional ways in which to map code blocks in a wireless resource environment.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413